DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Keating on February 26, 2021.
The application has been amended as follows: 
(Currently Amended) A balloon system for delivery of a device, comprising:
a balloon comprising:
an elongated central portion including a proximal tapered cone and a distal tapered cone,
the elongated central portion and the proximal and distal tapered cones being in an uninflated state;
a proximal end located proximal to the proximal tapered cone and a distal end located distal to the distal tapered cone,
a proximal backstop located between the proximal end and the proximal tapered cone,
the proximal backstop comprising a proximal raised portion of the balloon,
a distal backstop located between the distal end and the distal tapered cone,

a proximal receiving trench defined by the proximal tapered cone and the proximal backstop, 
a distal receiving trench defined by the distal tapered cone and the distal backstop, and
a proximal retractable cuff disposed over the proximal receiving trench and the proximal tapered cone and a distal retractable cuff disposed over the distal receiving trench and the distal tapered cone,
wherein, upon inflation of the balloon, the proximal retractable cuff retracts from the proximal tapered cone such that the proximal retractable cuff retreats from the proximal tapered cone and is contained substantially within the proximal receiving trench.

2.	(Currently Amended) The balloon system of claim 1, wherein, upon inflation of the balloon,

the distal retractable cuff retracts from the distal tapered cone such that the distal retractable cuff retreats from the distal tapered cone and is contained substantially within the distal receiving trench.

3.	(Original) The balloon system of claim 1, wherein, upon inflation of the balloon, at least one of the proximal tapered cone or the distal tapered cone has an angle relative to a long axis of the balloon of at least 30°. 

4.	(Original) The balloon system of claim 1, wherein, prior to inflation of the balloon, the elongated central portion is folded.



6.	(Previously Presented) The balloon system of claim 1, wherein, upon inflation of the balloon, at least one of the proximal backstop or the distal backstop is inflated.

7.	(Previously Presented) The balloon system of claim 1, wherein at least one of the proximal backstop or the distal backstop comprises a wall portion facing the respective proximal tapered cone or distal tapered cone, 
		wherein the wall portion is perpendicular to the respective proximal receiving trench or distal receiving trench.

8.	(Original) The balloon system of claim 1, wherein at least one of the proximal retractable cuff or the distal retractable cuff comprises a low durometer silicone material.

9.	(Original) The balloon system of claim 1, wherein the balloon comprises a low compliance material.

10.	(Original) The balloon system of claim 9, wherein the low compliance material comprises nylon.

11.	(Original) The balloon system of claim 1, further comprising a stent in a compressed state surrounding the central portion of the balloon.

12.	(Original) The balloon system of claim 11, wherein, upon inflation of the balloon, the stent is expanded by the balloon to an expanded state.

13.	(Currently Amended) A balloon system for delivery of a device, comprising:
a balloon comprising:

the elongated central portion and the first and second tapered cones being in an uninflated state;
a first end located proximal to the first tapered cone and a second end located distal to the second tapered cone,
a first backstop located between the first end and the first tapered cone,
the first backstop comprising a first raised portion of the balloon,
a second backstop located between the second end and the second tapered cone,
the second backstop comprising a second raised portion of the balloon,
a first receiving trench defined by the first tapered cone and the first backstop,
a second receiving trench defined by the second tapered cone and the second backstop,
a first retractable cuff disposed over the first receiving trench and the first tapered cone and a second retractable cuff disposed over the second receiving trench and the second tapered cone,
upon inflation of the balloon,
the first retractable cuff retracting from the first tapered cone such that the first retractable cuff retreats from the first tapered cone and is contained substantially within the first receiving trench, 
and 
the second retractable cuff retracting from the second tapered cone such that the second retractable cuff retreats from the second tapered cone and is contained substantially within the second receiving trench.

14.	(Original) The balloon system of claim 13, wherein, upon inflation of the balloon, at least one of the first tapered cone or the second tapered cone has an angle relative to a long axis of the balloon of at least 30°.

15.	(Original) The balloon system of claim 13, wherein, prior to inflation of the balloon, the elongated central portion is folded.

16.	(Original) The balloon system of claim 13, wherein, upon inflation of the balloon, at least one of the first backstop or the second backstop is inflated.

17.	(Original) The balloon system of claim 13, wherein at least one of the first backstop or the second backstop comprises a wall portion facing the respective first tapered cone or second tapered cone, 
wherein the wall portion is perpendicular to the respective first receiving trench or second receiving trench.

18.	(Original) The balloon system of claim 13, wherein at least one of the first retractable cuff or the second retractable cuff comprises a low durometer silicone material.

19.	(Original) The balloon system of claim 13, wherein the balloon comprises a low compliance material.

20.	(Original) The balloon system of claim 19, wherein the low compliance material comprises nylon.

21.	(Currently Amended) A method of placing a device in a vessel, comprising:
inserting a catheter comprising a balloon system into the vessel,
the balloon system comprising a balloon, a proximal retractable cuff, and a distal retractable cuff, 
the balloon comprising:
an elongated central portion including a proximal tapered cone and a distal tapered cone,

the device being disposed around the elongated central portion,
a proximal end located proximal to the proximal tapered cone and a distal end located distal to the distal tapered cone,
a proximal backstop located between the proximal end and the proximal tapered cone,
the proximal backstop comprising a proximal raised portion of the balloon,
a distal backstop located between the distal end and the distal tapered cone,
the distal backstop comprising a distal raised portion of the balloon,
a proximal receiving trench defined by the proximal tapered cone and the proximal backstop,
a distal receiving trench defined by the distal tapered cone and the distal backstop, and
the proximal retractable cuff being disposed over the proximal receiving trench and the proximal tapered cone and the distal retractable cuff being disposed over the distal receiving trench and the distal tapered cone;
inflating the balloon with inflation fluid to expand the elongated central portion of the balloon,
the device being expanded in cross-sectional size upon inflation of the balloon, and
upon inflation of the balloon, the proximal retractable cuff being retracted from the proximal tapered cone such that the proximal retractable cuff retreats from the proximal tapered cone and is contained substantially within the proximal receiving trench, and the distal retractable cuff being retracted from the distal tapered cone such that the distal retractable cuff retreats from the distal tapered cone and is contained substantially within the distal receiving trench

deflating the balloon by removing at least a portion of the inflation fluid.

22.	(Original) The method of claim 21, further comprising:
re-inflating the balloon with inflation fluid to further expand at least a portion of the device.

23.	(Original) The method of claim 21, wherein the device comprises a stent.

24.	(Original) The method of claim 21, wherein inflating the balloon with inflation fluid further comprises:
	inflating the balloon with inflation fluid until at least one of the proximal tapered cone or the distal tapered cone has an angle relative to a long axis of the balloon of at least 30°.

25.	(Original) The method of claim 21, wherein, prior to inflation of the balloon, the elongated central portion is folded.

26.	(Canceled) 

27.	(Previously Presented) The method of claim 21, wherein inflating the balloon with inflation fluid further comprises:
inflating the balloon with inflation fluid until at least one of the proximal backstop or the distal backstop is inflated with inflation fluid.

28.	(Previously Presented) The method of claim 21, wherein at least one of the proximal backstop or the distal backstop comprises a wall portion facing the respective proximal tapered 

29.	(Original) The method of claim 21, wherein at least one of the proximal retractable cuff or the distal retractable cuff comprises a low durometer silicone material.

30.	(Original) The method of claim 21, wherein the balloon comprises a low compliance material.

31.	(Original) The method of claim 30, wherein the low compliance material comprises nylon.

32.	(Previously Presented) The balloon system of claim 1, wherein at least one of the proximal raised portion or the distal raised portion comprises a rounded or conical portion of the balloon.

33.	(Previously Presented) The balloon system of claim 13, wherein at least one of the first raised portion or the second raised portion comprises a rounded or conical portion of the balloon. 

34.	(Previously Presented) The balloon system of claim 21, wherein at least one of the proximal raised portion or the distal raised portion comprises a rounded or conical portion of the balloon.

Reasons for Allowance

Claims 1-4, 6-25, 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (see attached notice of references cited and references cited 4/17/2020) teaches the balloon . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH T DANG/Primary Examiner, Art Unit 3771